121 Mich. App. 515 (1982)
328 N.W.2d 429
BABAYAN
v.
DETROIT AUTOMOBILE INTER-INSURANCE EXCHANGE
Docket No. 60401.
Michigan Court of Appeals.
Decided November 18, 1982.
Romain, Donofrio & Kuck, P.C. (by Claude Romain), for plaintiff.
Dickinson, Mourad, Brandt, Hanlon & Becker (by James M. Jourdan), and Gromek, Bendure & Thomas (by James G. Gross), of counsel, for defendant.
Before: M.F. CAVANAGH, P.J., and D.C. RILEY and V.J. BRENNAN, JJ.
PER CURIAM.
Defendant appeals as of right from a judgment confirming an insurance arbitration award and asserts that the trial court improperly added interest and costs to the $20,000 maximum coverage award.
First, defendant contends that the trial court erred when it computed interest at 12% per annum from the date of the filing of the arbitration demand, under MCL 600.6013; MSA 27A.6013, rather than at 5% per annum from the date of the award, under MCL 438.31; MSA 19.15(1). We agree. The allowance of interest in general is statutory and the allowance of interest in arbitration awards is governed by MCL 438.7; MSA 19.4 and MCL 438.31; MSA 19.15(1). Osinski v DAIIE, 69 Mich. App. 426, 428-429; 245 NW2d 76 (1976).
Plaintiff argues that the arbitration agreement between plaintiff and defendant provides for a 12% interest award since, under that agreement, plaintiff is entitled to "all sums" recoverable "as damages" through an action in tort. However, this *517 Court has held that "[p]rejudgment interest [authorized under MCL 600.6013; MSA 27A.6013] is not an element of damages covered by the bodily injury liability provisions". Dittus v Geyman, 68 Mich. App. 433, 439; 242 NW2d 800 (1976), lv den 397 Mich. 837 (1976). Plaintiff's reliance upon an unpublished opinion released by this Court is misplaced since unpublished opinions are of no precedential value. See Borgess Hospital v Berrien County, 114 Mich. App. 385, 386, fn 1; 319 NW2d 354 (1982); Home Ins Co v Rosquin, 90 Mich. App. 682, 684, fn 2; 282 NW2d 446 (1979), lv den 408 Mich. 855 (1980).
The trial court did not err in awarding costs as part of its order confirming the arbitration award. MCL 600.2401 et seq.; MSA 27A.2401 et seq., authorizes circuit courts to award certain costs incurred in special proceedings. GCR 1963, 769.12 provides that costs in confirming an arbitration award will be taxed as in all civil actions, which, under GCR 1963, 526.1, means that costs will be allowed the prevailing party. Neither MCL 600.2401 et seq.; MSA 27A.2401 et seq., nor GCR 1963, 769.12 expressly limit allowable costs to those incurred after the filing of the motion in circuit court and the latter expressly provides that the circuit courts may allow "for the fees and expenses of the arbitrators".
This case is remanded for modification of the award of interest pursuant to MCL 438.31; MSA 19.15(1).
Reversed in part and affirmed in part.